 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 PETAR TCHOTROV,                                  )
                                                  )
                        Plaintiff,                )
                                                  ) CASE NO.: 4:21-cv-0010
         v.                                       )
                                                  )
 ADAM J. RAUSCH and TRANSCORR,                    )
 LLC d/b/a VENTURE LOGISTICS,                     )
                                                  )
                        Defendants.


                                     NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE NORTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

parties ADAM J. RAUSCH, TRANSCORR, LLC, and VENTURE LOGISTICS, LLC

(improperly named TRANSCORR, LLC d/b/a VENTURE LOGISTICS), by counsel, hereby file

this Notice of Removal to remove the above-entitled action to this Court based upon the following

supporting grounds. Removing parties, ADAM J. RAUSCH and TRANSCORR, LLC d/b/a

VENTURE LOGISTICS, appearing solely for the purpose of this removal, and for no other

purpose, and preserving all other defenses available to it, states as follows:

                                              VENUE

       1.      On or about September 24, 2020 the above-entitled action was commenced against

Defendants in the Tippecanoe County Superior Court of the State of Indiana, Cause No: 79D01-

2009-CT-000182, and is now pending therein.

       2.      Removal to the Northern District of Indiana, Lafayette Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Northern District of Indiana, Lafayette Division,
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 2 of 6


embraces the County of Tippecanoe, where the action was pending prior to the filing of this Notice

of Removal.

                                   REMOVAL IS TIMELY

          3.   On October 26, 2020, removing party was served by certified mail with a Summons

and Complaint in the above-entitled action at the offices of its registered agent for service of

process in Indiana, CT Corporation System.

          4.   The case stated by the initial pleading was not removable solely because the amount

in controversy was not clearly identified as exceeding the amount specified in section 28 U.S.C.

§§ 1332(a).

          5.   On January 12, 2021, Plaintiff produced his discovery responses, which included

damage information that revealed that the amount in controversy could exceed the amount

specified in section 28 U.S.C. §§ 1332(a).

          6.   Therefore, pursuant to 28 U.S.C. §§ 1446 (b)(3) and (c)(3) (A), this removal is

timely.

                                STATE COURT PROCEEDINGS

          7.   On September 24, 2020, Plaintiff Petar Tchotrov (hereinafter “Plaintiff”) filed his

Complaint in the above-entitled action against Defendants in the Tippecanoe County Superior

Court 1 in the State of Indiana, Cause No. 79D01-2009-CT-000182, and is now pending therein.

          8.   On or about October 30, 2020, Defendants filed an Attorney Appearance, and Initial

Motion for Automatic Enlargement of Time giving Defendant up to and including November 30,

2020 to answer Plaintiff’s Complaint.

          9.   On or about November 9, 2020, Plaintiff filed a Certificate of Service of its

Summons to Defendant, Transcorr, LLC d/b/a Venture Logistics.



                                             2
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 3 of 6


       10.     On or about November 30, 2020 Defendants filed their Answer to Plaintiff’s

Complaint.

       11.     On or about December 11, 2020, Plaintiff filed a Motion for Mediation Order.

       12.     On or about December 11, 2020, Plaintiff filed a Motion for Pre-Trial Conference.

       13.     On or about December 17, 2020, the Court issued an Order setting a telephonic

attorney conference for February 18, 2021, at 1:30 ;p.m.

       14.     On or about January 12, 2021, Plaintiff filed a Preliminary List of Witnesses and

Exhibits.

       15.     No further proceedings have been had in the Clinton County Superior Court 1.

       16.     Defendants assert that there are no state court motions that remain pending at the

time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

       17.     This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

       18.     Plaintiff is a citizen of the State of Michigan.

       19.     Defendant, Adam J. Rausch, is a citizen of the State of Indiana.

       20.     Defendant, TRANSCORR, LLC is an Indiana corporation with its principal place

of business in Indiana.

       21.     Defendant VENTURE LOGISTICS, LLC is an Indiana corporation with its

principal place of business in Indiana.

       22.     The citizenship of unincorporated associations such as Defendants are “the

citizenship of all the limited partners, as well as of the general partner.” Hart v. Terminex Int’l,



                                              3
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 4 of 6


336 F.3d 541, 542 (7th Cir. 2003); see also Hicklin Engineering, L.C. v. R.J. Bartell, 439 F.3d

346-347-48 (7th Cir. 2006) (the citizenship of a limited liability company is that of its members).

“[T]he citizenship of unincorporated associations must be traced through however many layers of

partners or members there may be. Hart, 336 F.3d at 543. The “layers” of Defendants’ partners

and members in this matter can be traced as follows:

             a. TRANSCORR, LLC is an Indiana limited liability company with its principal place

                of business in Indiana and its sole member is TC Holdco, LLC, which is also an

                Indiana limited liability company with its principal place of business in Indiana.

             b. VENTURE LOGISTICS, LLC is an Indiana limited liability company with its

                principal place of business in Indiana and its sole member is TC Holdco, LLC,

                which is also an Indiana limited liability company with its principal place of

                business in Indiana.

             c. Because TRANSCORR, LLC and VENTURE LOGISTICS, LLC are both

                incorporated in Indiana and have their principal places of business in Indiana, they

                are citizens of the State of Indiana for purposes of diversity jurisdiction.

       23.      There is complete diversity of citizenship between the parties named in this case.

       24.      Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of interest

and costs, based upon the following:

                a. Plaintiff alleges to have incurred $100,000 of lost wages as an alleged result of

                    the incident forming the basis of his Complaint, and further claims he will incur

                    future lost wages.



                                               4
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 5 of 6


               b. Plaintiff is claiming additional damages, including medical expenses as an

                   alleged result of the incident forming the basis of his Complaint, and further

                   claims he will incur future medical expenses and other special expenses.

       25.     Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs.

       26.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Northern District of Indiana, Lafayette

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                               STATUTORY REQUIREMENTS

       27.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this Notice

of Removal, including the following: Complaint for Damages; Appearance of Rom Byron for

Plaintiff; Summons to Adam J. Rausch; Summons to Transcorr, LLC; Appearance of Robert R.

Foos, Jr. and Lynsey F. David on behalf of Defendants; Initial Motion for Automatic Enlargement

of Time; Certificate of Service; Defendants’ Answer to Plaintiff’s Complaint; Motion for

Mediation Order; Motion for Pre-Trial Conference; Order setting telephonic attorney conference;

and Plaintiff’s Preliminary List of Witnesses and Exhibits.




                                              5
 USDC IN/ND case 4:21-cv-00010-TLS-APR document 1 filed 02/03/21 page 6 of 6


       28.     A copy of this Notice of Removal has been filed in the Tippecanoe County Superior

Court 1, and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing parties ADAM J. RAUSCH and TRANSCORR, LLC d/b/a

VENTURE LOGISTICS, by counsel, respectfully request that the above-entitled action be

removed from the Tippecanoe County Superior Court 1 to the United States District Court for the

Northern District of Indiana, Lafayette Division.

                                              LEWIS WAGNER, LLP

                                      By:     /s/ Lynsey F. David
                                              ROBERT R. FOOS, JR., #20885-45
                                              LYNSEY F. DAVID, #32594-49
                                              Counsel for Defendants, Adam J. Rausch and
                                              Transcorr, LLC d/b/a Venture Logistics


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2021, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.

       Rom Byron
       KEN NUNN LAW OFFICE
       104 South Franklin Road
       Bloomington, IN 47404
       romb@kennunn.com
       Counsel for Plaintiff

                                              By: /s/ Lynsey F. David
                                                 LYNSEY F. DAVID

LEWIS WAGNER, LLP
Suite 200, 501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
RFoos@lewiswagner.com
ldavid@lewiswagner.com

                                             6
